Case 1:18-cv-01429-PLM-RSK ECF No. 64, PageID.625 Filed 08/02/21 Page 1 of 2                             (1 of 2)




                                            No. 19-1298
                                                                                        ),/('
                                                                                   $XJ
                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT                       '(%25$+6+817&OHUN



GUN OWNERS OF AMERICA, INC.; GUN OWNERS FOUNDATION;                             )
VIRGINIA CITIZENS DEFENSE LEAGUE; MATT WATKINS; TIM                             )
HARMSEN; RACHEL MALONE,                                                         )
                                                                                )
       Plaintiffs-Appellants,                                                   )
                                                                                )        ORDER
 GUN OWNERS OF                                                                  )
 CALIFORNIA, INC.,                                                              )
                                                                                )
         Movant,                                                                )
                                                                                )
v.                                                                              )
                                                                                )
MERRICK B. GARLAND, IN HIS OFFICIAL CAPACITY AS                                 )
ATTORNEY GENERAL OF THE UNITED STATES, ET AL.,                                  )
                                                                                )
       Defendants-Appellees.                                                    )




       Upon consideration of the motions of David Codrea, Scott Heuman, and Owen Monroe,

and National Rifle Association of America, for leave to file a brief as amici/amicus curiae in support

of the appellants,

       It is ORDERED that the motions are GRANTED.



                                               ENTERED BY ORDER OF THE COURT




                                               Deborah S. Hunt, Clerk
Case 1:18-cv-01429-PLM-RSK ECF No. 64, PageID.626 Filed 08/02/21 Page 2 of 2                         (2 of 2)




                            UNITED STATES COURT OF APPEALS
                                 FOR THE SIXTH CIRCUIT
                                100 EAST FIFTH STREET, ROOM 540
   Deborah S. Hunt             POTTER STEWART U.S. COURTHOUSE                  Tel. (513) 564-7000
       Clerk                       CINCINNATI, OHIO 45202-3988                www.ca6.uscourts.gov




                                                  Filed: August 02, 2021




Mr. Michael Jean
Mr. Stephen Stamboulieh


                     Re: Case No. 19-1298, Gun Owners of America, Inc., et al v. Merrick Garland, et al
                         Originating Case No.: 1:18-cv-01429

Dear Counsel,

  The Court issued the enclosed Order today in this case.

                                                  Sincerely yours,

                                                  s/Beverly L. Harris
                                                  En Banc Coordinator
                                                  Direct Dial No. 513-564-7077

cc: Mr. James Orange Bardwell
    Mr. John Cutonilli
    Mr. Thomas Dorwin
    Ms. Kyle T. Edwards
    Mr. Hadan W. Hatch
    Mr. Bradley Hinshelwood
    Mr. Kerry Lee Morgan
    Mr. Robert J. Olson
    Mr. Ilya Shapiro
    Ms. Abby Christine Wright

Enclosure
